Exhibit 10.42

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase up to 2,745,098 Shares of Common Stock of

 

PHARMATHENE, INC.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Kelisia Holdings Ltd., a company limited by shares established under
the laws of Cyprus, having its office at 29 Theklas Lyssioti Street; Cassandra
Centre, 2nd Floor; 3731 Limassol; Cyprus (together with any permitted
transferee, the “Holder”), an indirect wholly owned subsidiary of Panacea Biotec
Limited, a public limited company established under the laws of India, having
its registered office at Ambala-Chandigarh Highway, Lalru-140501, Punjab, India
(“PBL”), is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time after the date hereof (the
“Initial Exercise Date”) and on or prior to 5:00 p.m. U.S. Eastern Time on the
first anniversary following the Initial Exercise Date (the “Termination Date”)
but not thereafter, to subscribe for and purchase from PharmAthene, Inc, a
Delaware corporation (the “Company”), up to 2,745,098 shares (the “Warrant
Shares”) of common stock, par value US$0.0001 per share, of the Company (the
“Common Stock”).  The purchase price of one share of Common Stock under this
Warrant shall be equal to the Exercise Price, as defined in Section 2(b).

 


SECTION 1.                                            DEFINITIONS.


 

“Affiliate” means with respect to any Person, any Person that directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person.

 

“Business Day” means a day other than a Saturday or Sunday or a day on which
banks in Delaware are authorized or required by law to close.

 

“Control” (including with correlative meaning, Controlled by and under common
Control with) shall mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by Contract or otherwise, provided that in all events (and in addition to the
above), the direct or indirect ownership of more than 50% of the paid-up and
issued voting share capital of a Person shall be deemed to constitute control
over such Person.

 

--------------------------------------------------------------------------------


 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind, whether incorporated, registered or not.

 


SECTION 2.                                            EXERCISE.


 


(A)                                  EXERCISE OF WARRANT.  EXERCISE OF THE
PURCHASE RIGHTS REPRESENTED BY THIS WARRANT MAY BE MADE, IN WHOLE OR IN PART, AT
ANY TIME OR TIMES ON OR AFTER THE INITIAL EXERCISE DATE AND ON OR BEFORE THE
TERMINATION DATE BY (I) DELIVERY TO THE COMPANY OF A DULY EXECUTED FACSIMILE
COPY OF THE NOTICE OF EXERCISE ANNEXED HERETO (THE “NOTICE OF EXERCISE”) (OR
SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY NOTICE IN
WRITING TO THE REGISTERED HOLDER AT THE ADDRESS OF SUCH HOLDER APPEARING ON THE
BOOKS OF THE COMPANY); (II) SURRENDERING THIS WARRANT TO THE COMPANY; AND
(III) MAKING PAYMENT TO THE COMPANY OF THE AGGREGATE EXERCISE PRICE (AS DEFINED
BELOW) FOR THE SHARES THEREBY PURCHASED BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED BY THE COMPANY OF SAME-DAY FUNDS OR CASHIER’S CHECK DRAWN ON A UNITED
STATES BANK.  THE COMPANY SHALL DELIVER ANY OBJECTION TO ANY NOTICE OF EXERCISE
WITHIN THREE BUSINESS DAYS OF RECEIPT OF SUCH NOTICE.  IN THE EVENT OF ANY
DISPUTE OR DISCREPANCY, THE RECORDS OF THE COMPANY SHALL BE CONTROLLING AND
DETERMINATIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(B)                                 EXERCISE PRICE.  THE PER SHARE EXERCISE
PRICE FOR THE WARRANT SHARES SHALL BE US$5.10, SUBJECT TO ADJUSTMENT HEREUNDER
(THE “EXERCISE PRICE”).


 


(C)                                  MECHANICS OF EXERCISE.


 


(I)                                     AUTHORIZATION OF WARRANT SHARES.  THE
COMPANY COVENANTS THAT ALL WARRANT SHARES THAT MAY BE ISSUED UPON THE EXERCISE
OF THE PURCHASE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON EXERCISE OF THE
PURCHASE RIGHTS REPRESENTED BY THIS WARRANT, BE DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES OR ANY
ENCUMBRANCE OF ANY NATURE WHATSOEVER IN RESPECT OF THE ISSUE THEREOF.


 


(II)                                  DELIVERY OF CERTIFICATES UPON EXERCISE. 
CERTIFICATES FOR SHARES PURCHASED HEREUNDER SHALL BE TRANSMITTED BY THE TRANSFER
AGENT OF THE COMPANY TO THE HOLDER BY PHYSICAL DELIVERY TO THE ADDRESS SPECIFIED
BY THE HOLDER IN THE NOTICE OF EXERCISE WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
RECEIPT BY THE COMPANY OF A DULY EXECUTED NOTICE OF EXERCISE, THIS WARRANT AND
THE AGGREGATE EXERCISE PRICE AS SET FORTH ABOVE (“WARRANT SHARE DELIVERY
DATE”).  THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED, THE WARRANT SHARES
SHALL BE DEEMED TO HAVE BEEN ISSUED, AND THE HOLDER SHALL BE DEEMED TO HAVE
BECOME A HOLDER OF RECORD OF SUCH SHARES FOR ALL PURPOSES, ON THE DATE THE
EXERCISE PRICE IS RECEIVED BY THE COMPANY (THE “EXERCISE DATE”).


 


(III)                               DELIVERY OF NEW WARRANTS UPON EXERCISE.  IF
THIS WARRANT SHALL HAVE BEEN EXERCISED IN PART, THE COMPANY SHALL, AT THE
REQUEST OF THE HOLDER AND UPON SURRENDER OF THIS WARRANT CERTIFICATE, AT THE
TIME OF DELIVERY OF THE CERTIFICATE OR CERTIFICATES REPRESENTING WARRANT SHARES,
DELIVER TO THE HOLDER A NEW WARRANT EVIDENCING THE RIGHTS OF THE HOLDER TO
PURCHASE THE UNPURCHASED WARRANT SHARES CALLED FOR BY THIS WARRANT, WHICH NEW
WARRANT SHALL, IN ALL OTHER RESPECTS, BE IDENTICAL TO THIS WARRANT.

 

2

--------------------------------------------------------------------------------


 


(IV)                              NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL
SHARES OR SCRIP REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE
OF THIS WARRANT.  AS TO ANY FRACTION OF A SHARE THAT THE HOLDER WOULD OTHERWISE
BE ENTITLED TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A CASH
ADJUSTMENT IN RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH FRACTION
MULTIPLIED BY THE EXERCISE PRICE.


 


(V)                                 CHARGES, TAXES AND EXPENSES.  ISSUANCE OF
CERTIFICATES FOR WARRANT SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR
ANY ISSUE OR TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE
OF SUCH CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE
COMPANY, AND SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF THE HOLDER.


 


(VI)                              CLOSING OF BOOKS.  THE COMPANY WILL NOT CLOSE
ITS STOCKHOLDER BOOKS OR RECORDS IN ANY MANNER THAT PREVENTS THE TIMELY EXERCISE
OF THIS WARRANT PURSUANT TO THE TERMS HEREOF.


 


(D)                                 MAXIMUM EXERCISE.  THE HOLDER SHALL NOT BE
ENTITLED TO EXERCISE THE WARRANT FOR ANY AMOUNT OF WARRANT SHARES THAT, IF
ISSUED, WOULD RESULT ON ANY SUCH EXERCISE DATE IN THE AGGREGATE NUMBER OF SHARES
THAT THE HOLDER WOULD OTHERWISE RECEIVE PURSUANT TO THE EXERCISE OF THE WARRANT,
TOGETHER WITH THE 3,733,334 SHARES OF COMMON STOCK THE HOLDER PURCHASED PURSUANT
TO THE SECURITIES PURCHASE AGREEMENT, DATED SEPTEMBER 30, 2008, BETWEEN THE
COMPANY AND THE HOLDER (THE “SECURITIES PURCHASE AGREEMENT”), AND ANY OTHER
SHARES BENEFICIALLY OWNED BY PBL, KELISIA HOLDINGS LTD. AND ANY HOLDER OF
WARRANT SHARES OR SHARES OF COMMON STOCK ISSUED PURSUANT TO THE SECURITIES
PURCHASE AGREEMENT, AND OF THEIR RESPECTIVE OFFICERS, DIRECTORS AND AFFILIATES,
EQUALING OR EXCEEDING TWENTY PERCENT (20%) OF THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING ON THE DATE OF THE SECURITIES PURCHASE AGREEMENT OR ON SUCH
EXERCISE DATE.


 


SECTION 3.                                            CERTAIN ADJUSTMENTS.


 


(A)                                  STOCK DIVIDENDS AND SPLITS.  IF THE
COMPANY, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK
DIVIDEND OR OTHERWISE MAKES A DISTRIBUTION OR DISTRIBUTIONS ON SHARES OF ITS
COMMON STOCK OR ANY OTHER EQUITY OR EQUITY EQUIVALENT SECURITIES PAYABLE IN
SHARES OF COMMON STOCK (WHICH, FOR AVOIDANCE OF DOUBT, SHALL NOT INCLUDE ANY
SHARES OF COMMON STOCK ISSUED BY THE COMPANY PURSUANT TO THIS WARRANT),
(II) SUBDIVIDES OUTSTANDING SHARES OF COMMON STOCK INTO A LARGER NUMBER OF
SHARES, (III) COMBINES (INCLUDING BY WAY OF REVERSE STOCK SPLIT) OUTSTANDING
SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES OR (IV) ISSUES, BY
RECLASSIFICATION OF SHARES OF THE COMMON STOCK, ANY SHARES OF CAPITAL STOCK OF
THE COMPANY, THEN, IN EACH CASE, THE EXERCISE PRICE SHALL BE ADJUSTED BY
MULTIPLYING THE EXERCISE PRICE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY A
FRACTION THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK
(EXCLUDING TREASURY SHARES, IF ANY) OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT
AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER SUCH EVENT, AND THE NUMBER OF SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT SHALL BE PROPORTIONATELY ADJUSTED.  ANY ADJUSTMENT MADE
PURSUANT TO THIS SECTION 3(A) SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE
RECORD DATE FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH
DIVIDEND OR DISTRIBUTION AND SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE
EFFECTIVE DATE IN THE CASE OF A SUBDIVISION, COMBINATION OR RECLASSIFICATION.

 

3

--------------------------------------------------------------------------------


 


(B)                                 CALCULATIONS.  ALL CALCULATIONS UNDER THIS
SECTION 3 SHALL BE MADE TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A SHARE,
AS THE CASE MAY BE.  FOR PURPOSES OF THIS SECTION 3, THE NUMBER OF SHARES OF
COMMON STOCK DEEMED TO BE ISSUED AND OUTSTANDING AS OF A GIVEN DATE SHALL BE THE
SUM OF THE NUMBER OF SHARES OF COMMON STOCK (EXCLUDING TREASURY SHARES, IF ANY)
ISSUED AND OUTSTANDING.


 


(C)                                  VOLUNTARY ADJUSTMENT BY COMPANY.  THE
COMPANY MAY, AT ANY TIME DURING THE TERM OF THIS WARRANT AND WITH THE PRIOR
WRITTEN APPROVAL BY THE HOLDER, REDUCE THE THEN-CURRENT EXERCISE PRICE TO ANY
AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY THE BOARD OF DIRECTORS
OF THE COMPANY.


 


(D)                                 NOTICE TO HOLDER.


 


(I)                                     ADJUSTMENT TO EXERCISE PRICE.  WHENEVER
THE EXERCISE PRICE IS ADJUSTED PURSUANT TO THIS SECTION 3, THE COMPANY SHALL
WITHIN FIVE (5) BUSINESS DAYS MAIL TO THE HOLDER A NOTICE SETTING FORTH THE
EXERCISE PRICE AFTER SUCH ADJUSTMENT AND SETTING FORTH A BRIEF STATEMENT OF THE
FACTS REQUIRING SUCH ADJUSTMENT.


 


(II)                                  NOTICE TO ALLOW EXERCISE BY HOLDER.  IF
ANY OF THE EVENTS SPECIFIED IN SECTION 3(A)(I), (II), (III) OR (IV) OCCURS,
THEN, IN EACH CASE, THE COMPANY SHALL CAUSE TO BE MAILED TO THE HOLDER AT ITS
LAST ADDRESS AS IT SHALL APPEAR UPON THE WARRANT REGISTER OF THE COMPANY A
NOTICE SETTING FORTH THE RECORD DATE OR THE EFFECTIVE DATE FOR SUCH EVENT.


 

(e)                                  Further Negotiations.  If at any time
beginning thirty (30) trading days after the Closing Date, the weighted average
closing price of the common stock of the Company on the American Stock Exchange
or any successor exchange during the preceding twenty (20) consecutive trading
days was below US$3.50 per share, the Holder may request that the Company attend
a meeting to discuss an amendment to this Warrant that could result in an
adjustment to the Exercise Price.  Representatives of the Company shall agree to
meet with the Holder and will have such meeting at a time that is mutually
convenient, but in no event more than twenty (20) days after such request is
made in writing by the Holder.  The Company is under no obligation to agree to
any such adjustment and this provision does not modify or limit the restrictions
provided for in Section 2(d) of this Warrant.

 


SECTION 4.                                            TRANSFER OF WARRANT.


 


(A)                                  TRANSFERABILITY.  THIS WARRANT AND ALL
RIGHTS HEREUNDER MAY BE TRANSFERRED TO THIRD PARTIES; PROVIDED THAT THIS WARRANT
AND ANY RIGHTS HEREUNDER MAY NOT BE TRANSFERRED, DIRECTLY OR INDIRECTLY, THROUGH
AFFILIATES OR OTHERWISE, TO (A) ANY INDIVIDUALS OR ENTITIES WHOSE BUSINESS
PURPOSE IS COMPETITIVE, IN WHOLE OR IN SUBSTANTIAL PART, WITH THE BUSINESS OF
THE COMPANY (EXCEPT TO THE EXTENT SUCH TRANSFER IS TO PBL OR ANY OF ITS DIRECT
OR INDIRECT WHOLLY-OWNED SUBSIDIARIES), (B) INDIVIDUALS, ENTITIES OR
ORGANIZATIONS (INCLUDING GOVERNMENTS OR GOVERNMENTAL AGENCIES OR ORGANIZATIONS)
THEN APPEARING ON THE LIST OF SPECIALLY DESIGNATED NATIONAL AND BLOCKED PERSONS
MAINTAINED BY THE U.S. OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) OR ENTITIES OR
INDIVIDUALS, TRANSFER OF SUCH RIGHTS TO WHOM MIGHT REASONABLY BE EXPECTED TO
HAVE AN ADVERSE EFFECT ON THE ABILITY OF THE COMPANY TO BID FOR AND RECEIVE
GRANTS OR CONTRACTS FROM THE UNITED STATES GOVERNMENT, AND (C) ENTITIES OR
ORGANIZATIONS THEN CONTROLLED BY

 

4

--------------------------------------------------------------------------------


 


SUCH INDIVIDUALS OR HAVING THEIR REGISTERED OFFICE, HEADQUARTERS OR PRIMARY
PLACE OF BUSINESS LOCATED IN A NATION THAT IS THEN SUBJECT TO AN OFAC SANCTIONS
PROGRAM.  IN THE EVENT OF ANY SUCH TRANSFER, THE TRANSFEREE SHALL AGREE TO BE
BOUND BY ALL OF THE TERMS AND CONDITIONS IMPOSED ON THE INVESTOR UNDER THIS
WARRANT, THE INVESTOR RIGHTS AGREEMENT OF EVEN DATE HEREWITH, BETWEEN THE
COMPANY AND KELISIA HOLDINGS LTD. (TO THE EXTENT APPLICABLE TO HOLDERS OF
WARRANT SHARES) AND SECTION 27 OF THE SECURITIES PURCHASE AGREEMENT.


 


(B)                                 WARRANT REGISTER.  THE COMPANY SHALL
REGISTER THIS WARRANT, UPON RECORDS TO BE MAINTAINED BY THE COMPANY FOR THAT
PURPOSE (THE “WARRANT REGISTER”), IN THE NAME OF THE HOLDER HEREOF AND UPON
RECEIPT OF WRITTEN NOTICE FROM HOLDER OF ANY PERMITTED TRANSFER, THE COMPANY
SHALL UPDATE THE WARRANT REGISTER TO REFLECT THE CURRENT REGISTERED HOLDER.  THE
COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS WARRANT AS THE ABSOLUTE
OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR ANY DISTRIBUTION TO THE
HOLDER, AND FOR ALL OTHER PURPOSES.


 


SECTION 5.                                            MISCELLANEOUS.


 


(A)                                  NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE. 
THIS WARRANT DOES NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS
A SHAREHOLDER OF THE COMPANY PRIOR TO THE EXERCISE HEREOF.  UPON THE SURRENDER
OF THIS WARRANT AND THE PAYMENT OF THE AGGREGATE EXERCISE PRICE, THE WARRANT
SHARES SO PURCHASED SHALL BE, AND BE DEEMED TO BE, ISSUED TO SUCH HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE LATER OF THE DATE
OF SUCH SURRENDER OR PAYMENT.


 


(B)                                 LOSS, THEFT, DESTRUCTION OR MUTILATION OF
WARRANT.  THE COMPANY COVENANTS THAT, UPON RECEIPT BY THE COMPANY OF EVIDENCE
REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT OR ANY STOCK CERTIFICATE RELATING TO THE WARRANT SHARES, AND, IN
CASE OF LOSS, THEFT OR DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY
SATISFACTORY TO IT (WHICH, IN THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE
POSTING OF ANY BOND), AND UPON SURRENDER AND CANCELLATION OF SUCH WARRANT OR
STOCK CERTIFICATE, IF MUTILATED, THE COMPANY WILL, IN LIEU OF SUCH WARRANT OR
STOCK CERTIFICATE, MAKE AND DELIVER A NEW WARRANT OR STOCK CERTIFICATE OF LIKE
TENOR AND DATED AS OF SUCH CANCELLATION.


 


(C)                                  SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE
LAST OR APPOINTED DAY FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY
RIGHT REQUIRED OR GRANTED HEREIN SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY,
THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT
SUCCEEDING DAY NOT A SATURDAY, SUNDAY OR LEGAL HOLIDAY.


 


(D)                                 AUTHORIZED SHARES.  THE COMPANY COVENANTS
THAT, DURING THE PERIOD THE WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS
AUTHORIZED AND UNISSUED COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE
FOR THE ISSUANCE OF THE WARRANT SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS
UNDER THIS WARRANT.  THE COMPANY WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE
NECESSARY TO ASSURE THAT SUCH WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN
WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION.


 

Except and to the extent as waived or consented to by the Holder in writing, the
Company shall not by any action, including, without limitation, amending its
certificate of

 

5

--------------------------------------------------------------------------------


 

incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of the Holder as set forth in this Warrant
against impairment.  Without limiting the generality of the foregoing, the
Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be reasonably necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.

 


(E)                                  JURISDICTION.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE SECURITIES PURCHASE
AGREEMENT.


 


(F)                                    RESTRICTIONS.  THE HOLDER ACKNOWLEDGES
THAT THE WARRANT SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT WILL HAVE
RESTRICTIONS UPON RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS AND THAT
THE CERTIFICATE(S) REPRESENTING SUCH WARRANT SHARES WILL CONTAIN A LEGEND
STATING THAT THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT AND, THEREFORE, CANNOT BE OFFERED, SOLD OR TRANSFERRED UNLESS REGISTERED
UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE IN
THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY OR UNLESS REGISTERED IN
ACCORDANCE WITH THE INVESTOR RIGHT AGREEMENT EXECUTED BY AND BETWEEN THE HOLDER
AND THE COMPANY AS OF THE DATE HEREOF.


 


(G)                                 NOTICES.  ANY NOTICE, REQUEST OR OTHER
DOCUMENT REQUIRED OR PERMITTED TO BE GIVEN OR DELIVERED TO THE HOLDER BY THE
COMPANY SHALL BE DELIVERED IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THE
SECURITIES PURCHASE AGREEMENT.


 


(H)                                 LIMITATION OF LIABILITY.  NO PROVISION
HEREOF, IN THE ABSENCE OF ANY AFFIRMATIVE ACTION BY THE HOLDER TO EXERCISE THIS
WARRANT OR PURCHASE WARRANT SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR
PRIVILEGES OF THE HOLDER, SHALL GIVE RISE TO ANY LIABILITY OF THE HOLDER FOR THE
PURCHASE PRICE OF ANY COMMON STOCK OR AS A STOCKHOLDER OF THE COMPANY, WHETHER
SUCH LIABILITY IS ASSERTED BY THE COMPANY OR BY CREDITORS OF THE COMPANY.


 


(I)                                     SUCCESSORS AND ASSIGNS.  SUBJECT TO
APPLICABLE SECURITIES LAWS, THIS WARRANT AND THE RIGHTS AND OBLIGATIONS
EVIDENCED HEREBY SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS OF THE COMPANY AND THE SUCCESSORS AND PERMITTED ASSIGNS OF THE
HOLDER.  THE PROVISIONS OF THIS WARRANT ARE INTENDED TO BE FOR THE BENEFIT OF
ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE ENFORCEABLE BY ANY
SUCH HOLDER OR HOLDER OF WARRANT SHARES.


 


(J)                                     AMENDMENT.  THIS WARRANT MAY BE MODIFIED
OR AMENDED OR THE PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE
COMPANY AND THE HOLDER.

 

6

--------------------------------------------------------------------------------


 


(K)                                  SEVERABILITY.  WHEREVER POSSIBLE, EACH
PROVISION OF THIS WARRANT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE
AND VALID UNDER APPLICABLE LAW, BUT, IF ANY PROVISION OF THIS WARRANT SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT INVALIDATING
THE REMAINDER OF SUCH PROVISIONS OR THE REMAINING PROVISIONS OF THIS WARRANT.


 


(L)                                     HEADINGS.  THE HEADINGS USED IN THIS
WARRANT ARE FOR THE CONVENIENCE OF REFERENCE ONLY AND SHALL NOT, FOR ANY
PURPOSE, BE DEEMED A PART OF THIS WARRANT.


 


(M)                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
EXCLUDING CHOICE-OF-LAW RULES THEREOF.


 


(N)                                 REMEDIES.   EACH PARTY AGREES THAT IN EVENT
THAT A SETTLEMENT OF ANY CONTROVERSY, CLAIM OR DISPUTE IS NOT REACHED BY MUTUAL
AGREEMENT, SUCH CONTROVERSY, CLAIM OR DISPUTE WILL BE SETTLED BY ARBITRATION
ADMINISTERED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  THE PLACE OF ARBITRATION WILL BE IN LONDON, ENGLAND
AND THE ARBITRATOR’S REPORT WILL BE SUBMITTED WITHIN SIX (6) MONTHS OF THE
INITIATION OF THE ARBITRATION PROCESS.  THE APPLICABLE FEDERAL OR STATE COURT
SHALL HAVE JURISDICTION TO ENFORCE ANY AWARD OR REMEDY GRANTED IN THE
ARBITRATION.  EACH PARTY WILL BEAR ITS OWN COSTS INCURRED IN THE COURSE OF
ARBITRATION.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated:  October 10, 2008

 

 

PHARMATHENE, INC.

 

 

 

 

 

By:

     /s/ David P. Wright

 

 

Name:  David P. Wright

 

 

Title: President and CEO

 

7

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

TO:  PHARMATHENE, INC.

 

(1)                                  The undersigned hereby elects to purchase
_______ Warrant Shares of the Company pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, not
including transfer taxes, if any.

 

Following the proposed exercise of this Warrant, the total beneficial ownership
of Common Stock held by the Holder and its officers, directors and Affiliates
will be: _______ shares of Common Stock.

 

(2)                                  Payment shall be made by (check applicable
box):

 

o wire transfer to an account designated by the Company

 

o cashier’s check drawn on a United States bank

 

in lawful money of the United States.

 

(3)                                  Please issue a certificate or certificates
representing said Warrant Shares in the name of the undersigned.

 

The Warrant Shares shall be delivered to the following address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 